Citation Nr: 1114806	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and W. G.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned a 10 percent disability evaluation.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD more nearly approximated mild to moderate impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  


Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in December 2006 and March 2007, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  These letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, December 2007 and August 2008 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

The Veteran's PTSD is presently evaluated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent disability evaluation is assigned under this code for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected PTSD for the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with a 30 percent disability evaluation, but no higher, and that an increased disability evaluation is warranted for the entire rating period on appeal.  In this regard, the Board observes that the objective clinical evidence of record indicates that he experiences some social or occupational impairment due to intrusive thoughts and nightmares, irritability, depression, and hyperarousal.  At his October 2008 VA examination, he reported experiencing anxiety and depression, but denied experiencing memory impairment, paranoia, obsessive-compulsive symptoms, or panic attacks.  He also reported that he is unemployed for reasons unrelated to his service-connected PTSD.  The Veteran had good eye contact, unimpaired judgment, and there was no evidence of delusions or hallucinations.  His thought process was logical, and the content was unremarkable.  There was no evidence of psychosis or suicidal ideation during his mental status examination.  The Veteran denied being hospitalized for psychological treatment.  Examination was negative for evidence of panic attacks, impaired impulse control, spatial disorientation, or obsessive or ritualistic behavior; he denied auditory or visual hallucinations.  The VA examiner noted that there is no evidence that he is unable to function independently in an appropriate and effective manner as a result of his PTSD.  At the Board hearing, the Veteran reported that he experienced anger, engaged in isolative behavior, did not like working with the public, and avoided crowds as well as he experienced paranoia, panic attacks while driving (which he now avoided), anxiety, flashbacks, intrusive thoughts, nightmares, sleep disturbances, and depression.  He had a relationship with his family and he had friends, including belonging to a veterans' organization.  Moreover, the December 2006 and October 2008 VA examination reports demonstrate that the Veteran was oriented as to time, person and place, and there was also no neglect of personal appearance and hygiene.  Further, the Veteran's social life is somewhat restricted due to his PTSD, and his marital and family relationships appear to be good; according to the VA examination reports, the Veteran had few social relationships outside of his family, but such social impairment is reflected in the increased, 30 percent evaluation assigned throughout the rating period on appeal.  Indeed, the Veteran's complaints of anxiety, depression, paranoia, and sleep impairment are contemplated by such rating.  Thus, a rating in excess of 30 percent is not warranted. 

Additionally, the Board observes that VA treatment records and VA examination reports show the Veteran had Global Assessment of Functioning (GAF) scores of 60 and higher for his PTSD during the rating period.  GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score of 51 to 60 is indicative of moderate symptoms such as a flat affect or occasional panic attacks, or moderate difficulty in social or occupational functioning (i.e., few friends, conflicts with peers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of only the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out that VA examination reports consistently indicate that the Veteran's symptoms were productive of no more than mild to moderate impairment due to his PTSD.  So there is no justification for increasing the rating for the Veteran's PTSD in excess of 30 percent; overall, his GAF scores were commensurate with his 30 percent rating.  See 38 C.F.R. § 4.7.

The Board also recognizes that the Veteran has indicated that he has not been in private or public sector employment because he does not like dealing with other people but rather has been a farmer on his family farm raising cattle and produce for nearly 40 years.  The December 2006 VA examiner noted that the Veteran's symptoms caused mild to moderate impairment in his farming, and the Veteran indicated at the October 2008 VA examination that his condition had not changed much since December 2006.  The 2008 VA examiner indicated that the Veteran had mild impairment in employment functioning.  The Board is cognizant that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran is not employed in the private or public sector by choice, preferring farming instead.  The Board does not find the foregoing as evidence of service-connected unemployability.  The Veteran's capability of performing the mental acts required by employment has been clinically described as mild to moderate.  For these reasons, the Board does not find that a TDIU claim has been reasonably raised.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD; the Veteran's currently assigned 30 percent disability evaluation adequately contemplates the Veteran's depression, anxiety, sleep impairment, and difficulty in certain social settings.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 30 percent evaluation for PTSD, but no higher, for the entire rating period on appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

A 30 percent disability rating is granted for the entire rating period on appeal, for PTSD, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


